DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on February 8, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on February 28, 2021 is acknowledged.  Claims 1, 3, 5, 8, and 16-17 are amended, Claims 2, 4, 20, and 21 are canceled, and Claim 22 is new.  Thus, Claims 1, 3, 5, 8-17, 19, and 22 are pending and are further examined on the merits in the U.S. National stage application. 


Specification
The specification is objected to because of the following informality:  
		“Further, rotary vane pump of the multi-stage type are known.” (p. 1, Discussion of the Background Art section, first full paragraph, lines 11 and 12) should be ‘Further, a rotary vane pump of the multi-stage type is [[
	Appropriate correction is required.

Claim Objection
The following claims are objected to because of the following informalities:  
		The element name “the at least two rotor elements and the rotor shaft are formed in one piece” (Claim 1, line 10) should be removed from the claim to further clarify Claim 1 (i.e., this is a kind of double inclusion) as this is the same element name as is also recited later in Claim 1, line 13, and   
		The phrase “a housing element housing the rotor shaft, the housing element, the rotor shaft, and the partition wall being adapted” should be “a housing element housing the rotor shaft, and the housing element, the rotor shaft, and the partition wall being adapted” (Claim 22, lines 6 and 7, this provides a more clear transition between one subphrase to the next subphrase).
	Appropriate correction is required.




Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claim 22
	The phrase “the two rotor elements being eccentrically arranged on the rotor shaft” (Claim 22, line 3) is not described in the specification.  In contrast, the specification describes that the rotor shaft having the rotor elements is arranged eccentrically in the suction chambers of the pump (p. 2, SUMMARY section, first full paragraph, lines 5 and 6).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected, as best understood in relation to the 35 U.S.C. 112 issue described above, under 35 U.S.C. 102(a)(1) as being anticipated by CN103498795A (Ning; published on January 8, 2014) (NING). 
	In reference to Claim 22, NING discloses:   
		A multi-stage rotary vane pump (title, Abstract, Figs. 1-7), comprising: 
			a rotor shaft (spindle 13, p. 3, first full paragraph, Fig. 1) carrying two rotor elements (high pressure section rotor 7, low pressure section rotor 11, p. 3, first full paragraph) spaced from one another by a space along an axial direction (space along intermediate support shaft 8, p. 3, first full paragraph), the two rotor elements being eccentrically arranged on the rotor shaft (13 and 7, 11 are eccentrically disposed toward the bottom of the suction chambers, Figs. 1-6, spindle 13 is not disposed coaxial with the suction chambers as seen in Fig. 1), the two rotor elements (7, 11) and the rotor shaft (13) are formed as one piece (“an integrated structure”, English Abstract, lines 18 and 19), each rotor element (7, 11) comprising a sliding vane (low-pressure sliding vane 15, p. 3, first full paragraph, Fig. 2) arranged in a slot (low-pressure sliding vane groove 21, p. 3, first full paragraph); 

			a housing element (body 2 + body 16, in combination, p. 3, first full paragraph, Fig. 1) housing the rotor shaft (13), the housing element (body 2 + body 16, in combination), the rotor shaft (13), and the partition wall (1, 10, Fig. 4) being adapted so that the rotor shaft (13) having the partition wall in the space (along 8, Fig. 1) and the sliding vane (15) arranged in the slot (21) is inserted in an axial direction into the housing element (2 + 16, in combination, the housing element limitation recited in lines 7-9 of Claim 22 is interpreted by the Examiner as a product-by-process limitation because it recites how the various elements are assembled and inserted into the housing element; this makes Claim 22 a product-by-process claim and the manner in which the product is assembled does not lend any patentable weight to the product being claimed, MPEP 2113); and 
			a suction chamber (suction chambers 22, 23, p. 3, first full paragraph, Figs. 1 and 3) formed around each rotor element (7, 11) by the housing element (2 + 16, in combination) and a face of the partition wall (1, 10) without the partition wall supporting the rotor shaft (spindle 13 rotates relative to the partition wall (1 and 10, at least last three (3) lines of the English Abstract) and so the partition wall does not support the shaft, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 15-17 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of NING.
	In reference to Claim 1, AAPA teaches:    
		A multi-stage rotary vane pump (rotary vane pump of the multi-stage type part are known, 1st full paragraph, p. 1, lines 11 and 12 of the “Discussion of the Background Art” section of the specification), comprising: 
			at least two rotor elements each comprising a sliding vane arranged in a slot (a typical configuration in rotary vane pumps, multi-stage rotary vane pumps, p. 1, 1st full paragraph of the p. 1, “Discussion of the Background Art” section of the specification) a rotor shaft carrying the at least two rotor elements (p. 1, second full paragraph, lines 1-3 of the “Discussion of the Background Art” section of the specification), 
			a suction chamber for each of the at least two rotor elements (associated with rotary vane pumps, stages of multi-stage rotary vane pumps, p. 1, first and second full paragraphs of the “Discussion of the Background Art” section of the 
			a partition wall arranged between adjacent pump stages elements (p. 1, second full paragraph, lines 1-3 of the “Discussion of the Background Art” section of the specification),  
			wherein the suction chambers are formed by a common one-piece housing element and the partition wall (pp. 2 and 3 of the “Discussion of the Background Art” section of the specification describes suction chambers and a housing which is a one-piece housing element 5 in EP 0 711 384 which is characterized in the “Discussion of the Background Art”, and which is equivalent document US5879138 (ARNDT), col. 2, line 21, Fig. 1), and 
			wherein the at least two rotor elements and the rotor shaft are adapted to be inserted in an axial direction into the common one-piece housing element with the partition wall between the at least two rotor elements (the axial ends of housing 5 have openings by which the rotor shaft/rotor elements are axially inserted with the partition wall that has to also be inserted through at least one of these same axial openings, Fig. 1 of ARNDT; this last paragraph in lines 13-15 is interpreted by the Examiner as a product-by-process limitation because it recites how the various elements are assembled and inserted into the housing element; this makes Claim 1 a product-by-process claim and the manner in which the product is assembled does not lend any patentable weight to the product being claimed, MPEP 2113).  
AAPA not teach:  
	(i) the partition wall comprising partition wall elements formed as ring segments connected to one another between the at least two rotor elements, and
	(ii) wherein the at least two rotor elements and the rotor shaft are formed in one piece.
NING teaches a multi-stage rotary vane pump (title, Abstract, Figs. 1-7) that includes 
	(i) the partition wall comprising partition wall elements formed as ring segments connected to one another between the at least two rotor elements (upper partition 1, lower partition 10 are segments that make up the partition wall, Fig. 4), and
	(ii) wherein the at least two rotor elements and the rotor shaft are formed in one piece (“an integrated structure”, English Abstract, lines 18 and 19).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the filing date of the invention to utilize the partition wall comprising partition wall elements formed as ring segments connected to one another between the at least two rotor elements and the at least two rotor elements and the rotor shaft are formed in one piece and incorporate these features in to the rotary pump of AAPA for the benefit of having a rotor/shaft/partition wall arrangement that ensures having a robustly constructed pump for stable and good running performance operation of the pump to displace fluid as expressly described by NING (last 5 lines of the English Abstract and p. 1, first two sentences in the “Summary of the Invention” section).


	In reference to Claims 3 and 15, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically being a multi-part design (Claim 3)/two-part design (Claim 15).  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes a partition wall being a multi-part design (upper partition 1, lower partition 10, with fasteners 9, p. 3, first full paragraph, Fig. 4). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a partition wall be a multi-part design as taught by NING and incorporate such a partition wall to replace AAPA’s partition wall for at least the benefits of simplifying the assembly construction of the machine as expressly described by NING (“to facilitate assembly”, 2nd full paragraph on p. 4) that still allows the partition wall to effectively separate the high and low pressure chambers that still ensures a stable machine operation (last 3 lines of the English Abstract).  
	In reference to Claim 5, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically comprising centering elements that are provided on abutment faces of the partition wall elements.  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes the partition wall (upper partition 1, lower partition 10, with fasteners 9, p. 3, first full paragraph, Fig. 4) specifically comprising centering elements that are provided on abutment faces of the partition wall elements (the centering elements are the left and right ring segments with their respective abutment faces, the widths of the left and right abutment faces, in combination with the center opening, ensure correct alignment of the upper and lower partition elements to each other).  
nd full paragraph on p. 4) that still allows the partition wall separate the high and low pressure chambers that ensures a stable machine operation (last 3 lines of the English Abstract) while allowing the shaft/rotors effectively rotate.  
	In reference to Claim 8, AAPA further teaches that the multi-stage rotary vane pump further comprises a housing surrounding the suction chambers comprises an inlet connected to a first suction chamber and an outlet connected to a last suction chamber (1st full paragraph, lines 12-15 in combination with 2nd full paragraph, lines 1-5, if there were no housing surrounding the chambers fluid would leak out, the chambers would not be pressurized, and the multi-stage rotary vane pump would not operate as intended).  
	In reference to Claims 16 and 17, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically comprising partition wall elements which are formed as ring segments (Claim 4)/half rings (Claim 16)/non-concentric (Claim 17).  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes a partition wall specifically comprising partition wall elements which are formed as ring segments and/or half rings and/or are non-concentric (upper partition and lower partition 10 in 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a partition wall comprising partition wall elements which are formed as ring segments as taught by NING and incorporate such a partition wall to replace AAPA’s partition wall for at least the benefits of having a partition wall arrangement that fits the general shape of the pump and the shaft therethrough that also simplifies the assembly construction of the machine as expressly described by NING (“to facilitate assembly”, 2nd full paragraph on p. 4) that still allows the partition wall to effectively fit together and separate the high and low pressure chambers that ensures a stable machine operation (last 3 lines of the English Abstract).  

Claims 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and NING, and further in view of US2010/0183467 (Sundheim; published on July 22, 2010) (SUNDHEIM).
In reference to Claim 9, AAPA and NING do not teach an oil reservoir. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) arranged between the last suction chamber and the outlet (¶ 0029, lines 4-7) so that a gas/oil mixture (¶ 0029, lines 13-16) flows from the suction chamber into the oil reservoir (“bubbles the oil up in the secondary container”, ¶ 0029, lines 14-16 and ¶ 0013, lines 1-3).

In reference to Claim 10, AAPA and NING do not teach an oil reservoir as previously described for Claim 9 above and from which Claim 10 depends.  SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) arranged laterally beside to the vacuum pump (6 and 20 are positioned at the outer periphery of 3, and as such, have a radial lateral arrangement one-to-another when viewing in to the top of the vane pump in Fig. 3 in relation to the rotation axis 15, ¶ 0022, lines 7-9).
It would be obvious to the PHOSITA before the effective filing date of the invention to have a lateral arrangement of the oil reservoir in relation to the vacuum pump as taught by SUNDHEIM and incorporate this lateral arrangement of the vacuum pump into the modified vane pump of AAPA and NING for at least the benefit of providing a compact design of the vane pump that is effective especially when the vane pump is used in portable applications as expressly described by SUNDHEIM (¶ 0003).

It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that comprises two mutually connected chambers and features associated therewith as taught by SUNDHEIM and incorporate this kind of oil reservoir in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the vane pump is not undesirable filled with oil so that the vane pump does not have to be drained of oil before a restart that also allows the vane pump to not be submerged in oil as expressly described by SUNDHEIM (last three (3) lines off 0013 and ¶ 0010).
In reference to Claim 12, AAPA and NING do not teach an oil reservoir as previously described above for Claim 11 from which Claim 12 depends. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes 
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that includes a filtering chamber and features as taught by SUNDHEIM and incorporate this kind of filtering chamber in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the oil is effectively processed external to the vane pump so that the vane pump is not undesirably filled with oil so that the vane pump does not have to be drained of oil before a restart and also allows the vane pump to not be submerged in oil as expressly described by SUNDHEIM (last three (3) lines of ¶ 0013 and ¶ 0010).
In reference to Claim 13, AAPA and NING do not teach an oil reservoir as previously described above for Claim 12 from which Claim 13 depends. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) wherein the filtering chamber (20) comprises a filtering device (inclined surface 24 is a kind of filtering device that allows oil to filter downward to then be deposited in to a primary oil container 4, ¶ 0029, lines 22-24) connected to an inlet (N, Examiner’s ANNOTATED Fig. 4 of SUNDHEIM) of the filtering chamber (20).

In reference to Claims 14 and 19, AAPA and NING do not teach an oil reservoir as previously described above for Claim 12 from which Claims 14 and 19 depend. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs, 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) wherein the filtering chamber (20) is connected to a vacuum pump outlet (at outlet O via connecting passage M, Examiner’s ANNOTATED Fig. 4 of SUNDHEIM).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that includes the filtering chamber being connected to a vacuum pump outlet as taught by SUNDHEIM and incorporate this kind of filtering chamber arrangement in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the oil is effectively processed external to the vane pump so that the vane pump is not undesirably filled with oil so that the vane pump does not have to be drained of oil 


    PNG
    media_image1.png
    375
    631
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of SUNDHEIM

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on February 8, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
				objections to the claims
which are hereby withdrawn by the Examiner.  

Applicants assert that the amended limitations of Claim 1 are not taught by ARNDT (US5879138), YOKOE (JP401211684A), and/or AAPA and NING (CN103498795A) (pp. 6, first full paragraph through fifth full paragraph in Applicants’ reply), however, the amended limitations of Claim 1 include a product-by-process limitation which is not given any patentable weight as noted above in the rejections (MPEP 2113).  Claim 22 also recites a similar product-by-process limitation as Claim 1 described above and which is also not given any patentable weight for the same reasons (MPEP 2113).        

 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 22, 2021
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746